Citation Nr: 1232522	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for tension headaches, prior to May 9, 2012.

3.  Entitlement to a rating in excess of 30 percent for tension headaches, from May 9, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2012, the Board remanded this appeal for additional development.  The matter has been returned to the Board for additional appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided. 

The  issues of entitlement to service connection for a claimed heart disorder and entitlement to a rating in excess of 10 percent for the service-connected depressive disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the August 31, 2007 effective date of the grant of service connection, the Veteran's tension headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are never demonstrated.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 30 percent, but no higher, rating for tension headaches, from August 31, 2007 through May 9, 2012, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2011).

2.  The criteria for a rating in excess of 30 percent for tension headaches are not met at any pertinent period prior to or since May 9, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

However, as this appeal stems from the initial grant of service connection, the notice letter did not contain an explanation of the general rating criteria relevant to his tension headaches.  

The November 2008 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the tension headaches.  After issuance of the November 2008 SOC, and opportunity for the Veteran to respond, the July 2012 Supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO analogously evaluated the Veteran's tension headaches under DC 8100, the criteria for evaluating migraines.  Under DC 8100, a noncompensable rating is assigned for headaches with less frequent attacks.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Factual Background 

In the appealed rating decision, the RO granted service connection for tension headaches and assigned a noncompensable rating for the disability under DC 8100, effective on August 31, 2007.  

In a July 2012 rating decision, the RO increased the evaluation for the service-connected tension headaches to 30 percent, effective on May 9, 2012.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the tension headaches remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).
  
At a January 2008 VA examination, the Veteran complained of headaches that occurred two to three times a month and lasted anywhere from one to ten hours.  His headaches were located in the frontal area with radiation to the occipital area.  He described the headache pain as a sharp, steady pain.  Stress aggravated the headaches and Tylenol relieved the headaches.  He reported that there had been no change in the intensity, duration or frequency of his headaches.  He had no aura or associated symptoms.  He worked as a diamond broker and had not missed any time from work due to the headaches.  He could drive when he had a headache.  On objective examination, the diagnosis was tension headaches.  

During his October 2011 hearing, the Veteran testified that his headaches were severe and increasing in frequency from past reports.  He testified that he was having headaches two to three times a week.  He testified that the headaches were so severe on occasion that he would have to go lay down.  He indicated that he was taking Ibuprofen and Advil to try and control the headaches.  He testified that the headaches would come on randomly without any specific precipitating factor.  Occasionally, nausea accompanied his headaches and his eyesight was affected.

At the May 2012 VA examination, the Veteran complained that his headaches were worse since his retirement in 2008.  He complained of headaches that now occurred two to three times per week and lasted anywhere from five to 24 hours.  His headaches were located in the frontal area.  He denied any visual aura or scotomata.  Advil or Motrin reduced the length of the headaches.  There was no nausea or vomiting noted.  

He described the headache pain as a pulsating or throbbing head pain on both sides of his head.  He experienced a sensitivity to light associated with the headaches.  He indicated that he had characteristic prostrating attacks of headache pain more frequently than once per month.  Although he retired in 2008, the Veteran reported that he experienced minimal interference in work due to his headaches.

Analysis

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the aforementioned medical evidence reflects that, since the August 31, 2007 effective date of the award of service connection, the Veteran's tension headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  As such, the Board finds that his headache disability has more nearly approximated the criteria for an initial 30 percent rating under DC 8100.  In this regard the Board notes that on examination in January 2008, the Veteran complained of headaches that occurred two to three times a month and lasted anywhere from one to ten hours.  The Veteran's October 2011 Board hearing testimony reflect his continued complaints of headaches of increased frequency (two to three times per week) and intensity (so severe on occasion that he would have to go lay down).  Finally, the May 2012 report of VA examination reflects the Veteran's continued complaints of headaches.  He indicated that he had characteristic prostrating attacks of headache pain more frequently than once per month.  Thus, the medical evidence demonstrates that the Veteran's headaches have occurred, on average, at least once (and oftentimes more) a month during the pendency of this claim on appeal.

However, at no point since August 31, 2007 has the Veteran's tension headaches met the criteria for the maximum 50 percent rating.  As noted above, a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As the headaches minimally interfered with his employment, severe economic inadaptability is not demonstrated.  

For all the foregoing reasons, the Board finds that an initial 30 percent, but no higher, rating for tension headaches is warranted for the period from August 31, 2007 through May 9, 2012, but that a rating in excess of 30 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 30 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the tension headaches under consideration.  Although the Veteran's complaints of headaches suggest interference with occupational functioning, it does not appear that her headache pain "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his headaches at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent rating for tension headaches is granted for the period from August 31, 2007 through May 9, 2012, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 30 percent for tension headaches is denied.


REMAND

Unfortunately the Board finds that further RO action on the claim for entitlement to service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on that matter on appeal.

In a January 2008 ear disease examination, the physician opines that the Veteran's bilateral hearing loss is at least as likely as not due to noise exposure in military service.  However, a January 2008 VA audio examination reflects that the Veteran does not have a hearing disability for VA purposes.  38 C.F.R. § 3.385 (2011).  The audiologist noted that the speech discrimination scores were far below that anticipated for the Veteran's level of hearing and thus the results were considered invalid and should not be considered for rating purposes.

Pursuant to the Board's April 2012 remand instructions, the Veteran was afforded another audio examination in May 2012.  The audiologist reported that speech scores showed poor reliability with demonstrated communicative skills and thus were not reported and should not be used for rating purposes.  The audiologist concluded that speech and pure-tones were inconsistent with speech reception thresholds (which were normal at both ears) and demonstrated communicative skills.  Therefore, results were considered unreliable and not reported.  The examiner indicated that the potential influence of non-organic component could not be ruled out.

However, in a July 2012, VA examination addendum opinion, the audiologist concluded that he was unable to locate any information which would support the conclusion that the hearing loss was attributable to military service.  Accordingly, the audiologist opined that it was less likely as not that the hearing loss was caused by or the result of noise exposure encountered during military service.

The Board reiterates that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Thus, without an accurate reflection of the Veteran's hearing loss disability based on audiometric testing or speech discrimination scores, the rationale for the audiologist's July 2012 opinion is not adequately explained.  Under the circumstances of this case, the Board finds that an additional medical examination and an opinion by an appropriate physician-an otolaryngologist, or ear, nose and throat (ENT) physician would be helpful in resolving this claim for service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his claimed bilateral hearing loss.  After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination, by an otolaryngologist or other appropriate ENT physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.   All appropriate tests and studies (to include audiometry and speech discrimination testing) must be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  If audiometry and/or speech discrimination tests cannot be accomplished of if results are found to be unreliable, the examiner must explain why the audiometry and/or speech discrimination tests cannot be accomplished or why the results are found to be unreliable. 

Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, if any hearing loss disability is diagnosed, also with respect to each ear, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to include in-service noise exposure.  The physician should specifically consider and discuss the conflicting evidence of record, including the January 2008 VA ear disease examination, January 2008 VA audio examination, May 2012 VA audio examination and the July 2012 VA audio examination addendum opinion.

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

 3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above development, the Veteran's claim remaining on appeal should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


